 1                                                                    The Honorable David W. Cristel

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8    YEMESERACH GEBRESERALSE,
                                                       NO. 2:19-cv-01909-DWC
 9                          Plaintiff,
                                                       PLAINTIFF’S RESPONSE IN
10           vs.                                       OPPOSITION TO MOTION TO STAY

11    COLUMBIA DEBT RECOVERY, LLC                      NOTE ON MOTION CALENDAR:

12                          Defendant.                 September 18, 2020

13
                                         I.    INTRODUCTION
14
             Regardless of the outcome of the King County District Court collection lawsuit, the
15
     issues to be determined by this Court remain unchanged – namely, whether Defendant Columbia
16
     Debt Recovery, LLC (“CDR”) violated state and federal debt collection laws over the course of
17
     its two-year collection campaign against Plaintiff Teke Gebreseralse.
18
            The timing of CDR’s request for a stay is somewhat telling of its motives. Only now –
19
     after removing this case to federal court, conducting discovery, fully briefing and arguing a
20
     dispositive motion, and participating in (an ultimately unsuccessful) mediation – does CDR
21
     request a halt to these proceedings so that it may pursue a debt collection lawsuit which has been
22
     idle for over one year. It appears more likely that CDR seeks to gain leverage against Ms.
23
     Gebreseralse by securing a monetary judgment with all due haste.

                                                                               ANDERSON | SANTIAGO
     RESPONSE TO DEFENDANT’S MOTION TO STAY - 1                                         787 MAYNARD AVE S
     2:19-CV-01909-DWC                                                                    SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
 1           This is a simple and straightforward case about whether CDR’s debt collection efforts

 2   violated the law. CDR’s assertions (that halting these proceedings in favor of a state court

 3   collection lawsuit will “streamline” the issues) suggest a lack of faith in this Court’s ability to

 4   determine how many dollars are owed – an ancillary matter which is not even necessary to

 5   resolving this case. No purpose – other than delay – is served by staying this case. Although

 6   Plaintiff herself has an interest in a resolution to this case, she has also sought injunctive relief to

 7   protect other Washington consumers; a delay would affect not just Ms. Gebreseralse, but those

 8   whose rights may be affected by such relief. See dkt. #1-1 (Complaint).

 9           Plaintiff respectfully requests the motion be denied.

10                                              II.     FACTS

11           CDR sued Ms. Gebreseralse in King County District Court on August 19, 2019.

12   Declaration of Jason D. Anderson (Anderson Decl.) at ¶ 2. Other than filing the proof of service,

13   CDR has filed no documents in the case, brought no motions, and served no discovery requests.

14   Id. at ¶ 3.

15           The instant case was brought by Ms. Gebreseralse in King County Superior Court, but

16   removed by CDR to this Court on November 22, 2019. Dkt. #1. Since that time, the parties

17   have exchanged written discovery, engaged in dispositive motion practice, and attended

18   mediation (among other case-related tasks).

19           As outlined in both Plaintiff’s Complaint and in her pending Motion for Partial Summary

20   Judgment, Ms. Gebreseralse contends that CDR violated the FDCPA and WCAA by, among

21   other acts, (1) sending confusing and/or misleading correspondence, (2) sending letters which

22   contained mutually-exclusive amounts of interest (meaning at least one was incorrect, if not

23   both), and (3) seeking to collect amounts not actually owed. Dkt. nos. 1-1, 13, 15.



                                                                                  ANDERSON | SANTIAGO
     RESPONSE TO DEFENDANT’S MOTION TO STAY - 2                                            787 MAYNARD AVE S
     2:19-CV-01909-DWC                                                                       SEATTLE WA 98104
                                                                                (206) 395-2665/F (206) 395-2719
 1           Importantly, no party has asked this Court to determine the exact amount owed by Ms.

 2   Gebreseralse.

 3                                   III.    LAW AND ARGUMENT

 4       A. As the Moving Party, CDR Bears the Burden to Establish Entitlement to a Stay

 5           “In considering a motion to stay, the Court must balance the competing interests that a

 6   grant or a refusal will affect.” Knapp v. Reid, 2016 WL 561734, at *2 (W.D. Wash. Feb. 12,

 7   2016) (Martinez, J.) (citing CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). “The party

 8   seeking a stay bears the burden of showing [its] entitlement.” Id. (citing Latta v. Otter, 771 F.3d

 9   496, 498 (9th Cir. 2014)); see also Clinton v. Jones, 520 U.S. 681, 708 (1997) (the burden is on

10   the moving party to show that a stay is appropriate).

11           Here, CDR fails to demonstrate a reason why this case should be stayed.                   While

12   admitting that the “validity of the underlying debt is not at issue in this action,” it simultaneously

13   and contradictorily states that a determination of the underlying debt will somehow eliminate

14   causes of action in this case. Dkt. #22 at 3. CDR has failed to meet its burden in seeking a stay,

15   and its motion should be denied.

16       B. FDCPA Violations Are Distinct Legal Issues From the Amount of the Debt

17           While the King County District Court is tasked with determining exactly how many

18   dollars Ms. Gebreseralse owes, this Court has been asked to determine the separate and distinct

19   legal issue of whether CDR’s collection methods and tactics violated the FDCPA and WCAA.

20   There is little overlap.

21           The FDCPA “is designed to protect consumers who have been victimized by

22   unscrupulous debt collectors, regardless of whether a valid debt actually exists.” Baker v. G. C.

23   Servs. Corp., 677 F.2d 775, 777 (9th Cir. 1982). “The validity of the alleged debt does not bear



                                                                                 ANDERSON | SANTIAGO
     RESPONSE TO DEFENDANT’S MOTION TO STAY - 3                                           787 MAYNARD AVE S
     2:19-CV-01909-DWC                                                                      SEATTLE WA 98104
                                                                               (206) 395-2665/F (206) 395-2719
 1   on FDCPA violation analysis.” Beane v. RPW Legal Servs., PLLC, 378 F. Supp. 3d 948, 953

 2   (W.D. Wash. 2019) (Jones, J.) (citing Baker, 677 F.2d at 777).

 3          Accordingly, there is little sense in staying this case in order to await the outcome of the

 4   collection lawsuit, as this Court will again be called upon to resolve the issues of whether CDR

 5   violated the FDCPA and/or WCAA. The issues are distinct, and resolution of one case does not

 6   impact the resolution of the other case. Any delay in this case would serve only to delay

 7   Plaintiff’s diligent prosecution of her case.

 8      C. CDR Was Free, and Remains Free, to Litigate Its Debt Collection Lawsuit

 9          The timing of CDR’s motion to stay is puzzling; despite having over one year to litigate

10   its collection lawsuit, CDR chose to take no actions at all. See Anderson Decl. at ¶ 3. If CDR’s

11   collection lawsuit was so urgent, it could have taken any number of actions, including taking any

12   action in the collection case, consolidating it with Ms. Gebreseralse’s Superior Court case (prior

13   to removing to this Court), or pleading the claim as a permissive counterclaim in this matter, to

14   name a few. CDR is free to take those actions now, but it has chosen not to do so.

15          It appears more likely that CDR seeks a tactical advantage against Ms. Gebreseralse. By

16   staying this case, CDR would pursue its judgment in the collection action, presumably to gain

17   some perceived tactical advantage against Ms. Gebreseralse in this case. This would, of course,

18   be futile in any event, as the parties would return to this Court to litigate the issues in this case.

19   A stay makes little sense.

20      D. A Stay is Unlikely to “Simplify” any Issues

21          CDR repeatedly asserts that a stay will “streamline” the issues in this case. Dkt. #22.

22   This is a simple case. Plaintiff is fully confident that this Court is capable of determining how

23



                                                                                 ANDERSON | SANTIAGO
     RESPONSE TO DEFENDANT’S MOTION TO STAY - 4                                           787 MAYNARD AVE S
     2:19-CV-01909-DWC                                                                      SEATTLE WA 98104
                                                                               (206) 395-2665/F (206) 395-2719
 1   many dollars she owes. Moreover, this Court need not even decide that issue, as CDR violated

 2   the FDCPA by making confusing and conflicting demands for payment.

 3          Grinding this case to a halt (on the eve of a dispositive ruling from this Court) to pursue a

 4   basic debt collection matter (only to return to this Court to resume this case with no change in the

 5   proceedings) borders on the absurd. If CDR does not have faith that this Court can adjudicate

 6   such basic issues, perhaps it should not have ignored its debt collection case until it saw an

 7   opportunity to use it as a bargaining chip.

 8      E. CDR Has Not Met Its Burden and Its Motion Should Be Denied

 9          CDR has been unable to demonstrate any entitlement to a stay. CDR’s sudden interest in

10   its collection lawsuit, while curious, has little, if any, bearing on the outcome of this case.

11   Pausing these proceedings on CDR’s whims serves only to delay a fair resolution of Ms.

12   Gebreseralse’s case, along with her request for injunctive relief, which may affect many other

13   Washington consumers as well. Plaintiff brought this case timely, and has been diligent in its

14   prosecution. Just because CDR has been unwilling to do the same (prosecute its collection

15   lawsuit which pre-dates this case) does not mean that a stay is appropriate, even if there were

16   common and complex issues to be decided.

17

18          Dated this 9th day of September, 2020.

19                                                 ANDERSON SANTIAGO, PLLC

20                                                 By: /s/ Jason D. Anderson
                                                   Jason D. Anderson, WSBA No. 38014
21                                                 Attorney for Plaintiff
                                                   787 Maynard Ave. S.
22                                                 Seattle, WA 98104
                                                   (206) 395-2665
23                                                 (206) 395-2719 (fax)



                                                                               ANDERSON | SANTIAGO
     RESPONSE TO DEFENDANT’S MOTION TO STAY - 5                                         787 MAYNARD AVE S
     2:19-CV-01909-DWC                                                                    SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
 1                                         Certificate of Service

 2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of the

 3   Court using the CM/ECF system which will send notification of such filing to the following:

 4
     Mark Case
 5   P.O. Box 30131
     Spokane, WA 99223
 6   Telephone: 425-890-2817
     Email: markcaselaw@gmail.com
 7
     Krista L. White
 8   P.O. Box 3630
     Everett, WA 98213
 9   Telephone: (425) 646-1382
     Email: Kristaw@genesiscred.com
10   Attorneys for Defendant

11

12
                                                        /s/ Jason D. Anderson              .
13                                                         Jason D. Anderson

14

15

16

17

18

19

20

21

22

23


                                                                                ANDERSON | SANTIAGO
                                                                                         787 MAYNARD AVE S
     CERTIFICATE OF SERVICE - 1                                                            SEATTLE WA 98104
     2:19-CV-01909-DWC                                                        (206) 395-2665/F (206) 395-2719
